Citation Nr: 0120646	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  00-13 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1945.  The veteran was a prisoner of war (POW) of the 
German Government from January 1945 to April 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 2000 by the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 


REMAND

Applicable regulations provide that total disability ratings 
for compensation may be assigned where the schedular rating 
is less than total when the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2000).  It is the established 
policy of VA that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director,  Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service connected disabilities but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  The rating board will include a full 
statement as to the veteran's service connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2000).

In the instant case, the veteran's service connected 
disabilities are: post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; scars, residuals of 
shrapnel wounds to the back, shoulders, chest, legs, and 
arms, evaluated as 10 percent disabling; and coronary artery 
disease, evaluated as 30 percent disabling.  His combined 
disability rating is 60 percent.

As the RO found, the veteran does not meet the schedular 
requirements of 38 C.F.R. § 4.16(a) for TDIU.  The veteran 
has asserted that his service connected disabilities preclude 
substantially gainful employment.  The RO did not 
specifically address the issue of the veteran's entitlement 
to TDIU on an extraschedular basis under the provisions of 
38 C.F.R. § 4.16(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is precluded from assigning 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  See Floyd v. Brown, 9 
Vet. App. 88, 94 (1996).  The Board notes that 38 C.F.R. 
§ 4.16(b), pertaining to TDIU on an extraschedular basis, is 
a regulation analogous to 38 C.F.R. § 3.321(b)(1), which 
pertains to extraschedular ratings in general.  The Court has 
also held that, where there is evidence in the record that 
shows exceptional or unusual circumstances or where the 
veteran has asserted that a schedular rating is inadequate, 
the Board must specifically adjudicate the issue of whether 
an extraschedular rating analysis is appropriate and, if 
there is enough such evidence, the Board must direct that the 
matter be referred to the VA Central Office for 
consideration.  See Colayong v. West, 12 Vet. App. 524, 536 
(1999).

With regard to the veteran's PTSD, at a VA social work 
assessment in August 2000, the examiner noted that the 
veteran had had a very good stable work history prior to his 
retirement and that PTSD did not hinder him from working.  At 
a VA psychiatric examination in August 2000, the diagnosis 
was PTSD, mild, and the examiner assigned a Global Assessment 
of Functioning (GAF) score of 70.  The Board notes that the 
GAF scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994).  A GAF score of 70 denotes some mild symptoms or 
some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.

With regard to the veteran's service connected scars, at a VA 
scars examination in August 2000, no tenderness in the scar 
areas, adhesions, ulceration, breakdown of skin, underlying 
tissue loss, edema, or inflammation was found.  The examiner 
reported that most of the veteran's wounds were pock marks 
secondary to small shrapnel wounds and/or wood splinters.

With regard to coronary artery disease, at a VA heart 
examination in August 2000, the pertinent diagnosis was 
ischemic heart disease.  The examiner stated, "This man, an 
80 year old POW with severe ischemic heart disease & PTSD, is 
unemployable.  Who would hire an 80 year old man?"

The Board is of the view that the findings and opinion of the 
VA heart examiner in August 2000 constitute sufficient 
evidence, under 38 C.F.R. § 4.16(b) and Colayong to require 
the RO to refer the issue of entitlement to TDIU on an 
extraschedular basis to the Director, Compensation and 
Pension Service, and this case will be remanded to the RO for 
that purpose.

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096-98 (2000) (to be codified at 
38 U.S.C. §§ 5103, 5103A).  While this case is in remand 
status, the RO may ensure that the provisions of the VCAA 
have been complied with.

Under the circumstances, this case is REMANDED to the RO for 
the following:

In accordance with 38 C.F.R. § 4.16(b), 
the RO should submit the veteran's claim 
of entitlement to TDIU on an 
extraschedular basis to the Director, 
Compensation and Pension Service.

Following completion of this action, the RO should review the 
evidence and the finding of the Director, Compensation and 
Pension Service, and determine whether the veteran's claim of 
entitlement to TDIU may now be granted.  If the decision 
remains adverse to the veteran, he and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case and an opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to accord the veteran due process of law.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran unless he receives further notice.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	Bruce Kannee
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




